Citation Nr: 1139269	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-20 214 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to July 1968 and from October 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board in May 2010 remanded this matter to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken and, following the AMC's completion of the requested actions, the case has since been returned to the Board for further review.  

Notice is taken that on remand the AMC determined that a claim for TDIU entitlement had been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (U.S Court of Appeals for Veterans Claims (Court) held that that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record).  That matter was addressed on a VA medical examination in August 2010 and adjudicated in the AMC's supplemental statement of the case of May 2011.  That claim is within the Board's jurisdiction and is herein addressed on its merits.  


FINDINGS OF FACT

1.  From May 16, 2005, to the present, the Veteran's PTSD was manifested by a range of scores on the Global Assessment of Functioning (GAF) scale approximating 50, with symptoms and findings denoting occupational and social impairment with deficiencies in most areas which more closely approximate the criteria for a 70 percent rating, but none greater.  

2.  The schedular critiera for rating of the Veteran's PTSD are adequate for evaluation of the specific manifestations resulting for his disorder and the corresponding level of impairment.  

3.  The Veteran's only service-connected disability is PTSD, for which a 70 percent rating is herein assigned, and he is not rendered unemployable solely as a result of PTSD, considering his educational background involving his receipt of a general equivalency diploma and past work experience as an electrician and worker at a power plant and asphalt and aluminum companies.  


CONCLUSIONS OF LAW

1.  From May 16, 2005, to the present, the criteria for the assignment of a 70 percent rating, but no greater than 70 percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was previously remanded by the Board in May 2010 so that additional development could be undertaken.  All of the actions sought by the Board through its recent remand were accomplished and there is no contrary argument advanced by the Veteran or on his behalf.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in May 2005, to the Veteran as to the underlying claim for service connection for PTSD, and specifically as to his claim for a higher initial rating, by way of the RO's March 2006 letter and its June 2006 statement of the case, particularly as to the assignment of ratings and effective dates.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was not provided to the appellant prior to the RO's initial decision in September 2005, but any error as to timing was cured by the subsequent issuance of one or more supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  Moreover, the claims for initial rating, including TDIU, herein on appeal are downstream issues from that of service connection and further VCAA notice as to downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It also appears that the Court has determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished VCAA notice with regard to the claim of service connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (as to a claim for an earlier effective date that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Notice is taken that the Veteran in his written statement of June 2011 indicated that he had been receiving monthly treatment for his PTSD at the VA Medical Center in Marion, Illinois, and that his VA therapist had reduced his GAF scale score to 53 and recommended that he consider individual therapy.  Efforts to obtain the VA treatment records relating to the foregoing are deemed unnecessary in light of the Board's grant of a higher initial rating for PTSD, noting that neither a GAF score of 53, nor a recommendation for individual therapy, is an adequate basis for any increase beyond the 70 percent initial rating herein assigned.  

The record indicates that the Veteran has been provided VA psychiatric or psychological examinations in connection with the instant appeal.  The findings from those examinations are detailed and comprehensive in scope and are such as to permit the Board to evaluate the disability at issue both fairly and fully.  On that basis, further development action relative to the Veteran's PTSD and TDIU claims is not indicated.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations. 


PTSD

The record reflects that service connection for PTSD was established by the RO through its rating decision of September 2005.  At that time, a 30 percent schedular evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from May 16, 2005.  The initial rating assigned was timely appealed and the question for review on appeal is therefore whether an initial rating in excess of 30 percent is for assignment at any point from May 16, 2005, to the present.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001) (where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged").  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

The GAF is a scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.  

In connection with this appeal, the Veteran alleges that he is bothered by continuous nightmares of his service-related stressors and that his sleep is highly impaired despite use of medication to permit him to sleep.  His flashbacks are described as terrible and are reported to leave him wondering if living is worth the trouble.  

The record reflects that varying GAF scores relating to the Veteran's PTSD have been assigned.  Days prior to the effective date for entitlement to service connection for PTSD, the assigned GAF score based on PTSD and major depression was 45.  It was assessed at 50 in June 2005 based on suicidal thoughts expressed.  VA examination in August 2005 yielded a GAF score of 58-60, with notation by the examiner that only mild symptoms of PTSD were then present.  However, treating VA medical professionals assigned GAF scores in September and October 2005 of 49, 49-50, and 48, which clearly denote a greater level of severity than identified by the prior VA examination.  When evaluated at a VA outpatient clinic in May 2006, the Veteran's GAF score was 50 with use of Donepezil, Paroxetine, and Mirtazapine being noted.  No additional VA treatment is identified during the latter half of 2006, 2007, 2008, or 2009, and when he was regularly again evaluated by VA during 2010, the assigned GAF scale score ranged from 51 to 53.  VA examination in August 2010 showed that the Veteran's mood and affect were slightly depressed and there were occasional thoughts of suicide; a sleep disturbance involving nightly dreams about an explosion aboard ship while in the U.S. Navy was reported, along with intrusive thoughts, anxiety, and startle response to loud noises.  A GAF score of 55 was assigned.  

There is evidence presented both for and against entitlement to a higher initial rating for PTSD, to include the Veteran's written statements as to the impact of his PTSD on his daily life, which are credible and probative.  That evidence is divided equally and, given the range of GAF scores at or below 50, the Board determines that the disability picture presented more nearly approximates the criteria for the assignment of a 70 percent schedular evaluation, but none greater than 70 percent.  There is no showing of social and industrial impairment with total social and industrial impairment, warranting a 100 percent schedular evaluation.   

Lastly, a determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected psychiatric disability of PTSD is clearly accounted for under DC 9411, which provides, as here, a 70 percent rating where there is fair amount of social and industrial impairment, but not impairment in most areas or complete social and industrial impairment. There is otherwise no indication in the record that DC 9411 fails to describe adequately or contemplate the current disability level, and, as such, the question of extraschedular consideration need not proceed further.  

In all, the record supports the assignment of an initial rating of 70 percent rating for PTSD throughout the pendency of the claim, i.e., since May 16, 2005, but no schedular or extraschedular rating in excess of 70 percent.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7; Mauerhan, Fenderson , supra. 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the matter at hand, service connection has been established for but one disability, PTSD, for which a rating of 70 percent has been assigned herein.  Hence, the schedular requirements of 38 C.F.R. § 4.16(a) are met.  The question thus presented by this appeal is whether the Veteran is rendered unemployable by his service-connected PTSD.  

Information now of record is to the effect that the Veteran obtained a generalized equivalency diploma after having completed ten years of formal schooling.  Vocational training to become an electrician was also completed by the Veteran.  His past work experience was as an electrician and worker at a power plant and asphalt and aluminum companies.  His retirement from the aluminum plant occurred at the age of 60, in or about 2005.  

The record reflects that the Veteran was previously in receipt of disability benefits from the Social Security Administration, based on a finding of permanent and total disablement from December 2004 due to late effects of injuries to the nervous system and chronic obstructive insufficiency.  

The only medical professional to address the question of unemployability determined at the time of a VA psychological examination in August 2010 that the Veteran could not be considered to be unemployable due to PTSD.  In support of that opinion, the VA examiner cited the Veteran's activity level, his involvement in various organizations, and his family activities.  

The Veteran does not specifically claim that he is unemployable solely on the basis of his PTSD.  SSA has determined that he is permanently and totally disabled under SSA criteria due to nervous system and lung impairments, which may well include his PTSD, but any such determination by the SSA is not directly on point, inasmuch as the question presented here is whether PTSD, alone, renders the Veteran unable to obtain and maintain any form of gainful employment.  Persuasive evidence of the Veteran's unemployability due only to service-connected disablement is absent from the record and, in view of the Veteran's educational background and vocational experience, it is concluded that he is not unemployable based solely on his service-connected PTSD.  On that basis, the appeal for assignment of a TDIU must be denied, without application of the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 
ORDER

A 70 percent rating, but none greater, is granted for PTSD, subject to those provisions governing the payment of monetary benefits. 

TDIU entitlement is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


